Detailed Action
The following office action is responsive to communications filed on August 7th, 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the layering of distinct filter embodiments as described in Claim 10 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-11, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US20050084666A1 (hereafter referred to as “Pong”).
Regarding Claim 1: Pong discloses a wavelength selective filter (abstract, line 1) comprising: a filter material including a host matrix doped with metal ions (paragraph [0039], metal ions; paragraph [0017], host matrix), the filter material having a transmission region within a deep ultraviolet (UV) range such that UV light at wavelengths within the transmission region is transmitted through the filter material (Figures 1, 2, 3, 5, 6, and 7).  
Regarding Claim 2: Pong discloses the wavelength selective filter of claim 1, wherein the deep UV range is between about 190 nm and about 280 nm (Figure 5, transmission wavelength range within bounds).  
Regarding Claim 7: Pong discloses the wavelength selective filter of claim 1, and further teaches wherein a location and width of the transmission region along the electromagnetic spectrum) is based on an identity of the metal ions and a composition of the host matrix (paragraphs [0026]-[0035], “Brief Description of the Drawings”; paragraph [0043], “Similar spectra are found with slight shifts as the substituent R is varied”) .
Regarding Claim 8: Pong discloses the wavelength selective filter of claim 1, and further teaches wherein the host matrix is solid (abstract; “the substrate may be a UV-transparent inorganic salt compressed to form a solid body”).  
Regarding Claim 9: Pong discloses the wavelength selective filter of claim 8, and further teaches wherein the host matrix is one of an alkali halide, an alkaline earth metal halide, a metal oxide, a metal fluoride, or a metal nitride (paragraph [0042], lines 7-9; suitable cations to the dithiotic ). 
Regarding Claim 10: Pong discloses the wavelength selective filter of claim 1, 
wherein the filter material is a first filter material that defines a first layer, and the wavelength selective filter includes a 24Docket No. 20-2125-US-NPsecond filter material that defines a second layer that is stacked with the first layer, the second filter material including a host matrix doped with metal ions, and at least one of the host matrix of the second filter material or the metal ions of the second filter material differs from the first filter material (paragraph [0074], lines 11-15, various filters of the invention may be placed in series with each other to achieve desired results).
Regarding Claim 11: Pong discloses the wavelength selective filter of claim 1, and further teaches wherein the host matrix is liquid (paragraph [0062], dye dissolved in solvent).  
Regarding Claim 13: Pong discloses the wavelength selective filter of claim 11, and further teaches comprising a container that encapsulates the liquid host matrix, the container being transparent to light in the deep UV range (paragraph [0052], lines 1-4; the nanopores of the glass matrices of paragraph [0055] are regarded as the container of the liquid host matrix).  
Regarding Claim 14: Pong discloses the wavelength selective filter of claim 13, wherein the container is doped with metal ions (paragraph [0042], lines 7-10; the container is the nanopores of the glass matrices of paragraph [0055]).
Regarding Claim 16: Pong discloses the method of claim 15, wherein doping the host matrix with the metal ions includes adding a salt that includes the metal ions into the host matrix while heating the host matrix (paragraph [0082], heating nanoporous glass disks after soaking with liquid host matrix; paragraph [0042], dithiotic salt dyes; preparation of the dye involves addition of the ions while heat is applied as per Example 1 in paragraph [0076], lines 1-5, in which the mixture is heated to 76 degrees Celsius and refluxed for three hours).  
Regarding Claim 17: Pong discloses the method of claim 15, wherein doping the host matrix with the metal ions includes dissolving a salt that includes the metal ions in a water-based solution that represents the host matrix (paragraph [0042], dithiotic salt dyes; paragraph [0065], use of water for the solvent, noting that it may be sealed to prevent evaporation, paragraph [0057]).
Regarding Claim 18: Pong discloses the method of claim 15, wherein the host matrix is a liquid and the method further comprises pouring the host matrix into a container, the container being transparent to light in the deep UV range (paragraph [0052], lines 1-4, in which it is to be understood that the volatile solvent being sealed via an optically transparent material was poured into the container that is the nanoporous glass substrate of paragraph [0055]).  
Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pong in view of US6126869A (hereafter referred to as “Haaland”).
Regarding Claim 3: Pong discloses the wavelength selective filter of claim 1, but not a transmission region no greater than 30 nm. 
However, in a similar field of endeavor, Haaland teaches wherein the transmission region has a width no greater than 30 nm (Figure 5).
Because the width of the transmission region depends on the combination of ions and matrix materials (Pong, paragraph [0043]; shifted spectra are found with substitutions of dyes and solvents), it would have been obvious to one of ordinary skill in the art before the effective filing date to develop the filter of Pong so as to have a transmission region with a width no greater than 30 nm as is shown to be possible by Haaland in a similar field of endeavor.
Regarding Claim 12: Pong discloses the wavelength selective filter of claim 11, and further teaches wherein the host matrix includes water (paragraph [0065]). Pong does not teach the use of a stabilizing additive.
In a similar field of endeavor, Haaland further teaches wherein the host matrix includes water and an additive to stabilize the metal ions in the water (Column 4, lines 62-63; solvent and polymer film both contribute to chemical stability shown by the test results after heating the filter material in Figure 5). Haaland discloses that addition of a stabilizing agent ensures chemical stability.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the host matrix of Pong, to include the stabilizing agent as taught by Haaland, for the purpose of ensuring chemical stability of the host matrix.
Claims 4-5, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pong in view of US10910210B2 (hereafter referred to as “Yagyu”).
Regarding Claim 4: Pong discloses the wavelength selective filter of claim 1, but does not specifically teach wherein the transmission region encompasses a designated wavelength or narrow wavelength range that is safe for human tissue; 
However, being in the same field of endeavor of UV light filtering devices as the ultraviolet sterilizer taught by Yagyu, it would have been obvious to one of ordinary skill in the art before the effective filing date that the filter of Pong could be adapted for the transmission region requirements of Yagyu’s UV light sterilizing device with a reasonable expectation of success for the purpose of filtering out wavelengths not safe for human tissue because it is a substitution of one known element for another to obtain predictable results given that both the metal ion filter of Pong and the ozone filter of Yagyu are known to have similar ranges of transmitted and rejected wavelengths (Yagyu, column 2, paragraph 2; wavelengths in the range of 230 nm to 300 nm are to be blocked, which overlaps with the analogous ranges in Pong and the Applicant’s invention). 
Regarding Claim 5: Pong in view of Yagyu discloses the wavelength selective filter of claim 4 and Yagyu further teaches wherein the designated wavelength is 222 nm (corresponding to a particular type of excimer lamp UV source; column 1, paragraph 6, line 55; center wavelength of krypton bromide excimer lamp is 222 nm).  
Regarding Claim 15: Pong teaches a method for selectively filtering ultraviolet (UV) light, the method comprising: doping a host matrix with metal ions to form a filter material that has a transmission region within a deep UV range between about 190 nm and about 280 nm (figures 1-3 and 5-7; several absorption and transmission filters, all of which have passbands in this range) and wherein the metal ions are dispersed within the host matrix (paragraphs [0018]-[0021] and [0022]-[0024]; the former referring to a process in which a liquid matrix is uniformly doped, and the latter to an analogous process for a solid matrix).
Pong does not specifically teach mounting the filter material on a light source in a light propagation path of light emitted by the light source.
However, in a similar field of endeavor of human-safe UV light sources, Yagyu teaches the use of a bandpass filter to block unwanted wavelengths from a UV light source (Yagyu, column 2, paragraphs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the UV light source of Yagyu with the filter of Pong with a reasonable expectation of success for the purpose of filtering, via the filter material, the light in the light propagation path such that a first portion of the light having wavelengths within the transmission region is transmitted through the filter material and a second portion of the light having wavelengths outside of the transmission region is not transmitted through the filter material because it is a substitution of one known element for another to obtain predictable results (since both devices use filters transmitting and blocking the same ranges of wavelengths).
Regarding Claim 19: Pong teaches a UV filter comprising: a wavelength selective filter disposed in a light propagation path of the UV light (abstract, lines 1-4; “the invention provides an optical filter”), the wavelength selective filter including a filter material having a host matrix doped with metal ions (paragraph [0039], lines 1-5; numerous metals may serve as a counterion in the dye) , and the filter material having a transmission region within a deep ultraviolet (UV) range (paragraph [0037], lines 8-12; “about 280 nm” being the upper cutoff of the deep UV and “about 285 nm” being the lower cutoff of the transmission region of Pong’s dyes, these are considered to overlap according to the Applicant’s definition of the word “about” in the specification).
Pong does not specifically teach a housing and an origin of light generation held by the housing and configured to emit ultraviolet (UV) light.
However, in a similar field of endeavor of human-safe UV light sources, Yagyu teaches a housing and an origin of light generation held by the housing and configured to emit ultraviolet (UV) light (Yagyu, abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the filter of Pong with the UV light source of Yagyu for the purpose of a filtered UV light source, wherein a portion of the UV light emitted by the origin of light generation having wavelengths within the transmission region is transmitted through the wavelength selective filter (Yagyu, Formula (1), which explains that the filter is primarily intended to block harmful UV wavelengths while transmitting those that are safe for human tissue) because it is a substitution of one known element for another to obtain predictable results since both the metal ion filter of Pong and the ozone filter of Yagyu filter similar wavelength ranges of UV light). 
Regarding Claim 20: Pong in view of Yagyu discloses the light source of claim 19, and Yagyu further teaches wherein the transmission region encompasses a designated wavelength or narrow wavelength range that is safe for human tissue (Yagyu, column 1, paragraph 5; similar to deep UV wavelength range which is safe for humans). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the filter of Pong with the UV light source of Yagyu for the purpose of a filtered UV light source that is safe for human tissue because Yagyu is designed to be safe for human tissue and the filter of Pong operates on the UV wavelength range necessary to achieve this.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pong in view of Alkali Halide Scintilators (cited in Applicant’s 09/21/2020 IDS) (hereafter referred to as “Sciver”) (of record).
Regarding Claim 6: Pong discloses the wavelength selective filter of claim 1, but not specific metals. However, in a similar field of endeavor of metal ion doped UV filters, Sciver teaches wherein the metal ions includes one or more of thallium, indium, tin, lead, or bismuth (thallium and tin; page 1, paragraph 6).  Sciver further teaches references to studies in which numerous combinations of doping ions and host matrices were tried by various researchers; thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the materials taught by Sciver because Sciver shows that doing so is a way to optimize the filter to exhibit different transmission regions and other desired properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP LUCAS WILKERSON whose telephone number is (571) 272-7868. The examiner can normally be reached between 9 AM and 6 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILLIP LUCAS WILKERSON/
Examiner, Art Unit 4174



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872